DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received March 31, 2021.  No Claims have been canceled. Claims 1, 8 and 14 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendments in response to the 101 rejection of claims 1-20 is sufficient to overcome the 101 rejection.  Specifically, the limitations include training during time periods and the identifying the dataset related to changes in user account and adjusting model parameters based on the identified dataset, where the datasets that are used to adjust the model parameters change in time periods. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Examiner believes that the currently pending claims would be properly rejected under 35 U.S.C. 103(a) in view of Karp and Benkreira. However, this assertion is moot because, based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0379615 A1 by Karp et al (Karp) and further in view of US Pub No. 2015/0310195 A1 by Bailor et al (Bailor)
In reference to Claim 1:
Karp teaches:
(Currently Amended) A system for monitoring accounts and for facilitating transmission of user-specific notifications during a time period during which a user is likely to perform 
a computer system that comprises one or more processors programed with computer program instructions that, when executed, cause the computer system ((Karp) in at least FIG. 2; para 0021, para 0053, para 0066, para 0074)to:
obtain user account data and user account engagement data associated with a user account, the user account data including data related to changes to the user account and the user account engagement data including actions performed by a user associated with the user account and times associated with the actions performed by the user associated with the user account ((Karp) in at least FIG. 4; FIG. 6; para 0035-0036, para 0076, para 0098-0099 wherein the prior art teaches predicting and determining payment dates at mid-month, para 0100, para 0102, para 0104);
train a machine learning model based on the user account data and the user account engagement data …, such that the machine learning model is trained to identify one or more triggering events based on a correlation between the changes to the user account, the actions performed by the user associated with the user account, and the time associated with the actions performed by the user associated with the user account, the one or more triggering events identifying events during which the user is likely to perform an action associated with the user account ((Karp) in at least para 0035, para 0051, para 0077-0079, para 0084, para 0089, para 0099), …
identifying a dataset related to at least one change of the changes to the user account and a dataset related to at least one action of the actions and at least one time associated with the at least one action ((Karp) in at least para 0017, para 0021 wherein the prior art teaches identifying anticipated user action, para 0050-0052 wherein the prior art teaches identifying user use of call centers, online payments, context of user online use of communication, change of address, card payment, user actions, payment methods and related communication activity);…
obtain first user account data, the first user account data including a first change to the user account ((Karp) in at least para 0046, para 0048, para 0053, para 0055);…
in response to the satisfaction of the first triggering event, generate a user-specific notification related to the user account and transmit, to a user device associated with the user, the user-specific notification, the user-specific notification including an indication of the first change to the user account.((Karp) in at least para 0050-0051, para 0077, para 0123)
Karp does not explicitly teach:
train a machine learning model based on the user account data and the user account engagement data during a plurality of training periods 
wherein training the machine learning model comprises performing the following operations for a next training period in response to determining that the machine learning model trained during a current training period does not satisfy one or more training criteria;
adjusting, based on the identified datasets, one or more model parameters of the machine learning model; and
determining whether the machine learning model satisfies the one or more training criteria;
determine, via the trained machine learning model, that a first triggering event, is satisfied based on (i) a determination that the first change to the user account data satisfies as first condition, and (ii) a determination that a current time different from a time of the first change is within a time period associated with the first triggering event  the time period associated with the first triggering event being a period during which the user is predicted to perform a first action associated with the user account that is correlated to the first change; and
Bailor teaches:
train a machine learning model based on the user account data and the user account engagement data during a plurality of training periods ((Bailor) in at least FIG. 10; para 0069, para 0098, para 0121 wherein the prior art teaches analyzing behavior over time, para 0139; Table 1, 5), 1
adjusting, based on the identified datasets, one or more model parameters of the machine learning model ((Bailor) in at least para 0121-0123); and
determining whether the machine learning model satisfies the one or more training criteria((Bailor) in at least para 0121-0123);
determine, via the trained machine learning model, that a first triggering event, is satisfied based on (i) a determination that the first change to the user account data satisfies as first condition, and (ii) a determination that a current time different from a time of the first change is within a time period associated with the first triggering event  the time period associated with the first triggering event being a period during which the user is predicted to perform a first action associated with the user account that is correlated to the first change ((Bailor) in at least para 0020, para 0061, para 0069, para 0121-0123; Table 2-3); and
Both Karp and Bailor are directed toward training predictive models to analyze account activity of users overtime.  Bailor teaches the motivation of applying analysis for detecting account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine training of Karp to include adjusting baselines of the learning algorithm over time as taught by Bailor since Bailor teaches the motivation of applying analysis for detecting account changes over time periods in order to adjust baseline behavior and benchmarks for users in response to user behavior changes
In reference to Claim 5:
The combination of Karp and Bailor discloses the limitations of independent claim 1. Karp further discloses the limitations of dependent claim 5
(Previously Presented) The system of claim 1 (see rejection of claim 1 above). 
wherein the actions performed by the user associated with the user account include at least one of requesting information about a status of the user account sending a message, scheduling an appointment or scheduling a transaction.((Karp) in at least para 0051-0052 wherein the prior art teaches confirming payment cleared, para 0055)
In reference to Claim 6:
The combination of Karp and Bailor discloses the limitations of independent claim 1. Karp further discloses the limitations of dependent claim 6

wherein the user account data includes transaction data associated with the user account.((Karp) in at least para 0035, para 0048, para 0052-0053)
In reference to Claim 7:
The combination of Karp and Bailor discloses the limitations of independent claim 1. Karp further discloses the limitations of dependent claim 7
(Previously Presented) The system of claim 1 (see rejection of claim 1 above),
wherein the  model comprises at least one of a neural network model, a recurrent neural network model, a random forest model, or a support vector machine model.((Karp) in at least para 0053)
In reference to Claim 8:
Karp teaches:
Method claim 8 steps corresponds to system claim 1 functional processes explicitly.  Therefore, claim 8 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 1 above. 
In reference to Claim 12:
The combination of Karp and Benkreira discloses the limitations of independent claim 8. Karp further discloses the limitations of dependent claim 12
Method claim 12 steps corresponds to system functional processes of claim 5 limitation explicitly.  Therefore, claim 12 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 5 above. 
In reference to Claim 13:
The combination of Karp and Benkreira discloses the limitations of independent claim 8. Karp further discloses the limitations of dependent claim 13
Method claim 13 limiting of training network corresponds to system claim 6 limitation of training network explicitly.  Therefore, claim 13 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 6 above. 
In reference to Claim 14:
Karp teaches:
Manufacture claim 14 executed instructions by a processor and recited functions corresponds to system claim 1 functional processes explicitly.  Claim 14 differs from claim 1 with the additional element of one or more non-transitory computer-readable media storing instructions that when executed perform the operations of the claim.  The prior art Karp teaches in at least para 0063, para 0066, para 0071, para 0074-0075, para 0124)
Therefore, claim 14 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 1 above. 
In reference to Claim 18:
The combination of Karp and Benkreira discloses the limitations of independent claim 14. Karp further discloses the limitations of dependent claim 18
Manufacture claim 18 instructions corresponds to system functional processes of claim 5 limitation explicitly.  Therefore, claim 18 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 5 above. 
In reference to Claim 19:
The combination of Karp and Benkreira discloses the limitations of independent claim 14. Karp further discloses the limitations of dependent claim 19
Manufacture claim 19 limiting of account data corresponds to system claim 6 limitation of account data explicitly.  Therefore, claim 19 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 6 above. 
In reference to Claim 20:
The combination of Karp and Benkreira discloses the limitations of independent claim 14. Karp further discloses the limitations of dependent claim 20
Manufacture claim 20 limiting of training network corresponds to system claim 6 limitation of training network explicitly.  Therefore, claim 20 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 6 above. 
Claims 2-4, Claims 9-11 and Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0379615 A1 by Karp et al (Karp) in view of US Pub No. 2015/0310195 A1 by Bailor et al (Bailor) as applied to claim 1 above, and further in view of US Pub No. 2010/011109 A1 by Benkreira et al. (Benkreira)
In reference to Claim 2:
The combination of Karp and Bailor discloses the limitations of independent claim 1. Karp further discloses the limitations of dependent claim 2
(Previously Presented) The system of claim 1 (see rejection of claim 1 above). 
Karp does not explicitly teach:
wherein the user account engagement data comprises location data associated with the actions performed by the user.
Benkreira teaches:
wherein the user account engagement data comprises location data associated with the actions performed by the user. ((Benkreira) in at least para 0016, para 0021, para 0022, para 0028, para 0032, para 0045)
Both Karp and Benkreira are directed toward training predictive models to analyze account activity of users overtime and based on activity rules generating a message to inform the user.  Benkreira teaches the motivation of activity threshold trigger rules which include location of transactions in order to detect and report suspicious activity.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify to expand the parameters applied to rules for triggering actions of Karp to include the details as taught by Benkreira since Benkreira teaches the motivation of activity threshold trigger rules which include location of transactions in order to detect and report suspicious activity.
In reference to Claim 3:
The combination of Karp and Bailor discloses the limitations of dependent claim 2. Karp further discloses the limitations of dependent claim 3
(Previously Presented) The system of claim 2 (see rejection of claim 2 above). wherein the computer system is caused to:
Karp does not explicitly teach:
train the machine learning model based on the location data associated with the actions performed by the user, such that the machine learning model is trained to identify the one or more triggering events based on a correlation between the changes to the user account, the actions performed by the user associated with the user account, the time associated with the actions performed by the user associated with the user account, and the location data associated with the actions performed by the user.
Bailor teaches:
train the machine learning model based on the location data associated with the actions performed by the user, such that the machine learning model is trained to identify the one or more triggering events based on a correlation between the changes to the user account, the actions performed by the user associated with the user account, the time associated with the actions performed by the user associated with the user account, and the location data associated with the actions performed by the user((Bailor) in at least para 0020, para 0061, para 0069, para 0121-0123; Table 2-3)
Both Karp and Bailor are directed toward training predictive models to analyze account activity of users overtime.  Bailor teaches the motivation of identifying behavior  actions performed by the user in order to determine is behavior triggers baseline adjustments.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the machine training of Karp to include adjusting baselines of the learning algorithm over time as taught by Bailor since Bailor 
In reference to Claim 4:
The combination of Karp and Bailor discloses the limitations of dependent claim 3. Karp further discloses the limitations of dependent claim 4
(Previously Presented) The system of claim 3 (see rejection of claim 3 above). wherein the computer system is caused to:
in response to the satisfaction of the second triggering event, generate the user-specific notification related to the user account and transmit, to the user device associated with the user, the user-specific notification. ((Karp) in at least para 0050-0051, para 0077, para 0123)
Karp does not explicitly teach:
obtain first user account engagement data, the first user account engagement data including a first location of the user ;
determine, via the trained machine learning model whether a second triggering event from among the one or more triggering events, is satisfied based on whether the first location of the user corresponds to one or more locations associated with the second triggering event; and
Benkreira teaches:
obtain first user account engagement data, the first user account engagement data including a first location of the user .((Benkreira) in at least FIG. 3A; para 0021-0023, para 0028, para 0051-0054, para 0056, para 0107-0109)
determine, via the trained machine learning model whether a second triggering event from among the one or more triggering events, is satisfied based on whether the first location of the user corresponds to one or more locations associated with the second triggering event .((Benkreira) in at least para 0021-0023, para 0028, para 0053-0054, para 0056, para 0107-0109); and
in response to the satisfaction of the second triggering event, generate the user-specific notification related to the user account and transmit, to the user device associated with the user, the user-specific notification ((Benkreira) in at least para 0016, para 0022-0023, para 0032, para 0037, para 0039).
Both Karp and Benkreira are directed toward training predictive models to analyze account activity of users overtime and based on activity rules generating a message to inform the user.  Benkreira teaches the motivation of activity threshold trigger rules which include location of transactions and other transaction parameters in order to detect and report suspicious activity.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify to expand the parameters applied to rules for triggering actions of Karp to include the details as taught by Benkreira since Benkreira teaches the motivation of activity threshold trigger rules which include location of transactions and other transaction parameters in order to detect and report suspicious activity.
In reference to Claim 9:
The combination of Karp and Benkreira discloses the limitations of independent claim 8. Karp further discloses the limitations of dependent claim 9
Method claim 9 limiting of account engagement data corresponds to system claim 2 limitation of engagement data explicitly.  Therefore, claim 9 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 2 above. 
In reference to Claim 10:
The combination of Karp and Benkreira discloses the limitations of dependent claim 9. Karp further discloses the limitations of dependent claim 10
Method claim 10 limiting of training parameters corresponds to system claim 3 limitation of training parameters explicitly.  Therefore, claim 10 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 3 above. 
In reference to Claim 11:
The combination of Karp and Benkreira discloses the limitations of dependent claim 10. Karp further discloses the limitations of dependent claim 11
Method claim 11 steps corresponds to system functional processes of claim 4 limitation explicitly.  Therefore, claim 11 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 4 above. 
In reference to Claim 15:
The combination of Karp and Benkreira discloses the limitations of independent claim 14. Karp further discloses the limitations of dependent claim 15

In reference to Claim 16:
The combination of Karp and Benkreira discloses the limitations of dependent claim 15. Karp further discloses the limitations of dependent claim 15
Manufacture claim 16 limiting of training parameters corresponds to system claim 3 limitation of training parameters explicitly.  Therefore, claim 16 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 3 above. 
In reference to Claim 17:
The combination of Karp and Benkreira discloses the limitations of dependent claim 16. Karp further discloses the limitations of dependent claim 17
Manufacture claim 17 instructions corresponds to system functional processes of claim 4 limitation explicitly.  Therefore, claim 17 has been analyzed and rejected as being previously discussed and mapped citations of the prior art references as claim 4 above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697